Exhibit 99.1 2009-13 Contact: R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON ENTERS INTO FRAME AGREEMENT WITH PETROBRAS, RECEIVES INITIAL ORDER FOR HOUSTON (September 28, 2009) – Cameron (NYSE: CAM) has entered into a frame agreement with Petrobras, expected to be worth approximately $500 million, for the supply of subsea trees and related running tools to Petrobras for use in their developments offshore Brazil. Under the agreement, Cameron will provide 138 subsea Christmas trees, with the installation to be supported by 18 sets of running tools that are also part of the scope of supply. Initial delivery is slated to begin in 2011, with deliveries to continue for four years.
